1                                                                     JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   BRIAN WHITAKER,                            ) Case No. CV 19-5589-DMG (GJSx)
                                                )
12                            Plaintiff,        )
                                                )
13               v.                             )
                                                ) JUDGMENT
14                                              )
     KAJIMA DEVELOPMENT CORP.,                  )
15                                              )
     et al.,                                    )
16                                              )
                              Defendants.       )
17                                              )
                                                )
18                                              )
19
20         The Court having granted the motion for summary judgment of Defendants Kajima
21   Development Corporation and Koojuice, Inc. by Order dated January 29, 2020 [Doc. # 35],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendants and against Plaintiff Brian Whitaker.
24
25   DATED: January 31, 2020
26                                                            DOLLY M. GEE
27                                                    UNITED STATES DISTRICT JUDGE

28



                                                -1-
